DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claimed feature “the central processing unit estimates a used time of a bearing of the brushless DC motor according to the accumulated running time, and determines a life span of the bearing according to the used time of the bearing” will not receive the benefit of an earlier filing date of the foreign application CN 201811318256.1 under 35 U.S.C. 119(b) and 37 CFR 1.55. There is no support for the claimed feature in the foreign application CN 201811318256.1. 
Information Disclosure Statement
The Information Disclosure Statement filed on 01/24/2022 has been considered. All references are considered except for the NPL reference dated Sep. 22, 2021, which is not in English language. An initialed copy of form 1449 is enclosed herewith.
Response to Arguments
4.	The reply filed on 04/21/2022 is not fully responsive to the prior Office Action mailed on 01/25/2022 because Applicants fail to response to claims  rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; both rejections were triggered by the use of a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph found in claim 1, "a central processing unit" (see pages 2-8, Office Action mailed on 01/25/2022 ). 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the generic placeholder word “unit” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “a detection unit” and “a central processing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “configured to detect” and “determines” respectfully; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure of the limitations:
“a detection unit”: structure element (34) depicted in figure 1.
“a central processing unit”: structure element (31) shown in Fig. 1.  
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the
Claim element "a central processing unit" found in claim 1 is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. As set forth above, the “a central processing unit " finds is structure to be a memory and a processor. However, as held by the courts, when the disclosed structure of a means plus function limitation is a computer programmed to carry out an algorithm, the disclosed structure is not the general-purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm. See, for instance, In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) or In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994)(en bane). Therefore, in cases that involve a special purpose computer, the Federal Circuit has consistently required that the specification must disclose an algorithm for performing the claimed function. See, for instance, Aristocrat, 521 F.3d at 1333, 96 USPQ2d at 1239. Accordingly, to claim a means for performing a specific computer-implemented function (in the instant case, calculates a running time, records the running time, estimates a used time of a bearing, and determines a life span of the bearing) and then to disclose only a general-purpose computer as the structure (i.e. no specific algorithm) amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.
As the instant specification fails to disclose the necessary algorithm for performing the claimed function, the claim is rejected as indefinite, as per Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. Mere reference to a general-purpose computer without providing an explanation of the appropriate programming necessary to perform the claimed function is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 USC l 12(b ). Accordingly, the claim limitation is considered indefinite, as the metes and bounds of the limitation cannot be ascertained due to the lack of a disclosed algorithm for performing the function of the processor claimed in means plus function form. 
Claims 1 and 11 recite the limitation “the central processing unit records the running time.” It’s unclear whether the recording function takes effect before, during, or after the  occurrence of an abnormal operation state. Therefore, it’s unclear whether the running time includes the time during which the motor is in its abnormal operation state. Consequently, the above limitation is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. The rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because the specification has not clearly set forth the requisite algorithm allowing the processor that comprises part of the central processing unit to perform the claimed function that would not allow one  having ordinary skill in the art to make or use the apparatus with the corresponding functionality, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US 20160132050 A1) in view of Koehl (US 20160334810 A1)
Re. claims 1 and 11,  Heller Fig. 1 discloses a brushless DC motor (32) with used time estimation (title3), comprising:
an integrated circuit chip electrically connected to a drive circuit of the brushless DC motor (¶. [0051]), 
the integrated circuit chip comprising:
Heller discloses detection circuit (20/236 and 240/244) which detects a driving parameters, current/temperature and speed/voltage; however, Heller does not disclose detecting normal/abnormal operation state based on those detected driving parameters. Koehl discloses a detecting means using measured motor parameters (Heller, Fig. 4 depicts an abnormal state check, the abnormality states includes, overcurrent abnormality 208, overvoltage abnormality 214, current limit abnormality 216, wherein the other state of abnormality including power failure abnormality, startup state abnormality, phase sequence abnormality are obvious features the skilled person in the art would consider as abnormal states) to detect a normal state at Figs 5-6, see NO at S252 and S302, and abnormal state “fault” at 254 and 304), Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Heller with the teaching of Koehl to implement motor parameters to detect whether the operating state of the motor is normal or abnormal in order to trigger the controller to take earlier preventive actions.
The combination of Heller and Koehl teaches:
a central processing unit (see unit 30 in Heller, Figs. 1-2) connected to the detection unit (20/236 and 240/244 in Hiller), and configured to receive the operation state (see Figs. 5-6 in Koehl), and
a flash memory (31 in Heller, Fig. 1) connected to the central processing unit (30 in Heller, Fig. 1),wherein 
when the central processing unit determines that the brushless DC motor is in a normal operation state, the central processing unit calculates a running time (Heller Fig. 5 shows calculating a running time at Δt_1, Δt_2 “he respective running time reserve that continuously decreases over time when motor 32 is running, principally because the bearings of motor 32 are subject to wear, which is mostly a function of motor rotation speed n and motor temperature.” Heller, ¶. [0071]. Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Heller with the teaching of Koehl to calculate running time only when the motor is running normally. Because, it does not make sense to include the time the motor is in abnormal state or is not running in the calculation of the running time taught in Heller); 
wherein when the central processing unit determines that the brushless DC motor is in an abnormal operation state, the central processing unit records the running time and updates an accumulated running time (Hiller, ¶. [0072]-[0074], and Koehl, ¶. [0045]), 
and when the central processing unit updates the accumulated running time the brushless DC motor is restart (“the signal is permanently set to Low until, for example, the electric motor is restarted.” Heller, ¶. [0113]) after a waiting time (“The controller 24 can attempt to restart (at 308) the drive 46 to the motor 16 after the time period has elapsed” Koehl, ¶. [0083] and Fig. 6), and the central processing unit loads the accumulated running time (see the ratio of the time span during which the signal has the first signal value to the time span during which the signal has the second signal value being a function of the remaining service life value ¶. [0113]);
the central processing unit estimates a used time of a bearing of the brushless DC motor according to the accumulated running time, and determines a life span of the bearing according to the used time of the bearing (Heller FIG. 5 is an explanatory diagram that depicts a used time of a bearing “Cr” of the brushless DC motor according to the accumulated running time Δt_1, Δt_2… Δt_n).
Heller, Fig. 4 depicts an abnormal state check, the abnormality states includes, overcurrent abnormality 208, overvoltage abnormality 214, current limit abnormality 216, wherein the other state of abnormality including power failure abnormality, startup state abnormality, phase sequence abnormality are obvious features the skilled person in the art would consider as abnormal states (see Heller, Figs 5-6, see NO at S252 and S302, and abnormal state “fault” at 254 and 304), Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Heller with the teaching of Koehl to implement motor parameters to detect whether the operating state of the motor is normal or abnormal and determine what type of abnormal state based on the parameter detected in order to trigger the controller to take earlier preventive actions.
	Re. claims 2 and 12, the combination of Heller and Koehl teaches wherein when the central processing unit determines that the used time of the bearing is greater than a threshold time value, the central processing unit generates an alarm indication; wherein the alarm indication is stored in the flash memory (Heller, Figs.  1 and 5). 
 	Re. claims 3 and 13, the combination of Heller and Koehl teaches a display unit, connected to the central processing unit, wherein the display unit is configured to display the used time or the life span of the bearing (Heller, Figs.  1 and 5 and ¶. [0058].)  
Re. claims 4 and 14, the combination of Heller and Koehl teaches wherein the central processing unit adds the recorded running time to the previous accumulated running time to update the accumulated running time (the accumulated running time Δt_1, Δt_2… Δt_n is summed and subtracted from Cr_start in Heller Fig. 5).  
Re. claims 5 and 15, the combination of Heller and Koehl teaches wherein the central processing unit converts the estimated used time to a used ratio, and determines the life span of the bearing according to the used ratio (Heller, ¶. [0025]). 
Claims 6-10 and 16-20 contain features that can be easily conceived by a person with ordinary skill in the art at the time of the invention from the combination of the cited references.   
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAID BOUZIANE/Examiner, Art Unit 2846